



2016 OMNIBUS INCENTIVE PLAN


OUTSIDE DIRECTOR DEFERRED STOCK UNIT AGREEMENT FOR ANNUAL GRANTS
(Elective Deferral of Stock Units)


Colfax Corporation, a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.001 par value (the “Stock”), to
the individual named below as the Grantee. The terms and conditions of the grant
are set forth in this cover sheet to the Outside Director Deferred Stock Unit
Agreement for Annual Grants, in the attached Outside Director Deferred Stock
Unit Agreement for Annual Grants (together with the cover sheet, the
“Agreement”) in the Colfax Corporation 2016 Omnibus Incentive Plan (the “Plan”),
and the Colfax Corporation Director Deferred Compensation Plan (the “Director
DCP”).
Grant Date:
Name of Grantee:
Number of Stock Units Covered by Grant:
Vesting Schedule:
Vesting Date                Vesting Percentage

1st anniversary of Grant Date        100%
    


By accepting this award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement, in the Plan and the
Director DCP, copies of which will be provided on request. You acknowledge that
you have carefully reviewed the Plan and the Director DCP and agree that the
Plan and the Director DCP will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan or the
Director DCP, as applicable. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.
Attachment
This is not a stock certificate or a negotiable instrument.
 





--------------------------------------------------------------------------------





COLFAX CORPORATION
2016 OMNIBUS INCENTIVE PLAN


OUTSIDE DIRECTOR DEFERRED STOCK UNIT AGREEMENT FOR ANNUAL GRANTS
(Elective Deferral of Stock Units)


Stock Unit Transferability
This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment, or similar process.
Vesting
Your Stock Unit grant shall vest according to the schedule set forth on the
cover sheet; provided, that, you remain in Service on the relevant Vesting Date.
If your Service terminates for any reason other than death or Disability, you
will forfeit any Stock Units in which you have not yet become vested.
Death
If your Service terminates because of your death, your Stock Units will
immediately become 100% vested.
Disability
If your Service terminates because of your Disability, your Stock Units will
immediately become 100% vested.
Delivery of Stock Pursuant to Units
Delivery of the shares of Stock represented by your vested Stock Units shall be
made in accordance with your election under the Director DCP in accordance with
your deferral election as provided to the Company.
Withholding Taxes
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local, or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
Retention Rights
This Agreement does not give you the right to be retained by the Company (or any
Affiliates) in any capacity.
Shareholder Rights
You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a dividend equivalent in deferred stock
units for each Stock Unit that you hold as of the record date for such dividend
equal to the per-share dividend paid on the Stock. Such dividend equivalents
will be governed by your deferral election as provided to the Company.
Adjustments
In the event of a stock split, a stock dividend, or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan. Your Stock Units shall be subject to the terms of the agreement of
merger, liquidation, or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the Plan.






--------------------------------------------------------------------------------





Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
Consent to Electronic Delivery
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Corporate Secretary to request paper copies
of these documents.
The Plan
The texts of the Plan and the Director DCP are incorporated in this Agreement by
reference. This Agreement, the Plan, and the Director DCP constitute the entire
understanding between you and the Company regarding this grant of Stock Units.
Any prior agreements, commitments, or negotiations concerning this grant are
superseded.



By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above, in the Plan, and in the Director DCP.





